DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 20, as currently presented the claim requires that the molding material of the molding material substrates of the first and second bridge dies includes a molding material which is different from a material used for the molding layer.  The scope of the term “different” recited in the claim, however, is unclear and the review of the specification does not provide much guidance as to what this term encompasses.  Specifically, paragraph [0100] of the specification as published discusses that the molding material of substrates 510-1 and 510-2 may be “having components which are different from components” of the molding material of the molding layer.   It is not clear, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0113195, hereinafter “Kim”) in view of Hung et. Al. (US 2017/0365587, hereinafter “Hung”).
Regarding claim 1, Kim teaches in Figs. 3 and 5A (shown below) a system-in-package comprising: 
(10b, 10c, 20a and 30a, Fig. 3 or 10b, 10d, 10e, 20a, 20b, 30a, 30b, Fig. 5A and ¶¶[0053] and [0091]); and 
a second sub-package (10a, Fig. 3 or 10a and 10c, Fig. 5A and ¶¶[0053] and [0091]) mounted on the first sub-package (Figs. 3 and 5A), 5wherein the first sub-package comprises: 
a redistributed line (RDL) structure (41a, Fig. 3 and ¶[0059]) comprising a first RDL pattern and a second RDL pattern (i.e. Kim teaches that layer 41a includes a pattern to enable individualized electrical connections between desired points of the board 40a and other chips which would necessarily include at least first and second RDL patterns to allow for the individualized connections, ¶¶[0077] and [0086]); 
a first semiconductor chip (10c, Fig. 3 and 10e, Fig. 5A and ¶¶[0053] and [0091]) disposed on the RDL structure (41a, Fig. 3) such that a first chip pad (i.e. portion of layer 11c connected to one of the bumps 50o-r, Fig. 3, where it is noted that Kim teaches that layer 11c is a patterned layer so as to isolate circuit points for individualized connection to other points, ¶[0089]) of the first semiconductor chip 10electrically connected to the first RDL pattern (e.g. portion of layer 41a connected to one of the bumps 50o-50r, Fig. 3) faces the RDL structure (Figs. 3 and 5A); 
a second semiconductor chip (10b, Figs. 3 and Fig. 5A and ¶¶[0053] and [0091]) stacked on the first semiconductor chip (10c, Fig. 3 and 10e, Fig. 5A) such that the second semiconductor chip protrudes past a side surface of the first semiconductor chip (Figs. 3 and 5A), 15wherein a second chip pad (i.e. a portion of layer 11b connected to one of the bumps 50g-h, Fig. 3, where it is noted that Kim teaches that layer 11b is a patterned layer so as to isolate circuit points for individualized connection to other points, ¶[0089]) disposed on the protrusion of the second semiconductor chip faces the RDL structure (Figs. 3 and 5A); 
a first bridge die (30a, Figs. 3 and 5A and ¶¶[0053] and [0091]) disposed on the RDL structure to support the protrusion of the second semiconductor chip (Figs. 3 and 5A), wherein the first bridge die comprises a first body penetrated by a first 20through via (e.g. 60c-d, Fig. 3 and 60e-f, Fig. 5A and ¶¶[0064] and [0092]), wherein the first through via electrically connects the second chip pad to the first RDL pattern (i.e. the first through via(s) is/are electrically connected to the first RDL pattern through bumps 50k-n, ¶[0066]); 
a second bridge die (20a, Fig. 3 and ¶[0063] or 30b, Fig. 5A and ¶[0094])  disposed on the RDL structure and spaced apart from the first semiconductor chip (10c, Fig. 3 and 10e, Fig. 5A), wherein the second bridge die comprises a second body penetrated by a 44PA3793-o second through via (60a-b, Fig. 3 and ¶[0063] or 60g-h, Fig. 5A and ¶[0092]), wherein the second through via electrically connects the second sub-package (10a, Fig. 3 or 10c, Fig. 5A) to the second RDL pattern (¶¶[0066]-[0067] or ¶¶[0092]-[0095], the second through via(s) electrically connect(s) the second sub-package to the second RDL pattern through the first bridge die 30a and bumps 50k-50n, Fig. 3 or through bumps 50k in Fig. 5A).

    PNG
    media_image1.png
    540
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    810
    media_image2.png
    Greyscale



Kim, however, does not explicitly teach a molding layer disposed on the RDL structure to cover 5the first semiconductor chip and the first bridge die and to surround the second semiconductor chip and the second bridge die.  
Hung, in a similar field of endeavor, teaches a system-in-a package that includes a first sub-package (1022, Fig. 3 and ¶[0028]) and a second sub-package (1012, Fig. 3 and ¶[0028]) and a molding layer (201’, Fig. 3 and ¶[0038]) disposed on an RDL structure to cover chips and dies (131, 133 and 135, Fig. 3 and ¶[0042]) of the first 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such one of ordinary skill in the art would find it obvious before the effective filing date of the claimed invention to disposed the molding layer disclosed by Hung on the RDL structure disclosed by Kim to cover 5the first semiconductor chip and the first bridge die and to surround the second semiconductor chip and the second bridge die in order to provide electrical isolation and physical support for the various components of the first sub-package.
Regarding claim 2 (1), the combined teaching of Kim and Hung discloses wherein:  
10the second semiconductor chip (10b, Figs. 3 and Fig. 5A) comprises a first memory semiconductor chip configured to store data (¶¶[0053] and [0091]); 
the first semiconductor chip (10c, Fig. 3 and 10e, Fig. 5A) comprises a system-on-chip (SoC) (¶[0123]) configured to receive the data stored in the first memory semiconductor chip through a first electrical path comprising the 15second chip pad (i.e. one of the portions of patterned layer 11b connected to one of the bumps 50g-h), the first through via (60c, 60d), the first RDL pattern (i.e. RDL connected to bumps 50m or 50n, Fig. 3), and the first chip pad (i.e. one of the portions of the patterned layer 11c connected to one of the bumps 50o-r, ¶[0066]); and 
the second sub-package (10a, Fig. 3) comprises a second memory semiconductor chip (10a, ¶[0066]) electrically connected to the SoC (10c, ¶¶[0066] and [0123]).
Regarding claim 3 (1), the combined teaching of Kim and Hung discloses wherein the first bridge die comprises: 
a first post bump (Kim, 50h, Fig. 3) disposed on a top surface of the first body and electrically connected to the first through via (Kim, 60c, Fig. 3), wherein the first post bump (Kim, 50h, Fig. 3) has a diameter which is greater than a diameter of the 45PA3793-o first through via (Kim, Fig. 3); and 
a first via pad (i.e. portion of layer 31a connected to bump 50n, Kim,  Fig. 3) disposed on a bottom surface of the first body and electrically connected to the first through via, wherein the first via pad has a diameter which is greater than the diameter of the first 5through via (Kim, Fig. 3).
Regarding claim 8 (3), the combined teaching of Kim and Hung discloses wherein: 
the second semiconductor chip (Kim, 10b, Fig. 3) further comprises a third chip pad (Kim, i.e. portion of layer 11b connected to bump 50g, Fig. 3) that is disposed on the protrusion and spaced apart from the 10second chip pad (Kim, i.e. portion of layer 11b connected to bump 50h, Fig. 3); 
the RDL structure further comprises a third RDL pattern (Kim, i.e. portion of layer 41a connected to bump 50m, Fig. 3) that is spaced apart from the first RDL pattern; and 
the first bridge die (30a, Fig. 3) further comprises a third through via (Kim, 60d, Fig. 3) that is 15spaced apart from the first through via (60c, Fig. 3); and 
a third post bump  (50m, Fig. 3) electrically connected to the third through via.  

Nonetheless, forming desired connections between various components of the system-in-package would have been within the capabilities of one of ordinary skill in the art as it would amount to nothing other than providing appropriate connection from external devices and/or power sources to the various components of the system-in-package in order to meet specific design requirements.  Accordingly, it obvious before the effective filing date of the claimed invention to electrically connect the third RDL pattern to the first outer connector where the third though via electrically connects the third chip pad to the first outer connector through the third RDL in order to provide appropriate signals to the various system-in-package components from external devices and/or power sources based on specific design requirements.
Regarding claim 9 (8), 20the combined teaching of Kim and Hung discloses wherein the first outer connector, the third RDL pattern, the third through via, the third post bump, and the third chip pad constitute a second electrical path (Kim, 39, portion of 41a connected to 50m, 60d, 50g, Fig. 3) and wherein signals from external devices and/or power are provided to the components of the system-in-package through component 40a (¶¶[0059] and [0069]).  Thus, while Kim does not explicitly teach that a power supply voltage is supplied to the second semiconductor chip or that second semiconductor chip is grounded through the second electrical path, supplying power or to ground the second semiconductor chip thorough the second electrical path would have been within the capabilities of one of ordinary skill in the art as it would amount to 
Regarding claim 15 (1), the combined teaching of Kim and Hung discloses wherein the first body of the first bridge die comprises a silicon material (Kim, ¶[0167]); and
wherein the first through via of the first bridge die comprises a through silicon via (TSV) (Kim, ¶[0167]).
Regarding claim 16 (1), the combined teaching of Kim and Hung was discussed above in the rejection of claim 1 and includes a teaching of connecting chip pads of the various system-in-package components to RDL patterns through inner connectors 50o-50r and connecting the various components connected to the RDL structure through the inner connectors to the outer connectors (Kim, e.g. ¶¶[0059] and [0069]).  While Kim does not explicitly teach connecting a fourth RDL pattern of the RDL structure to one of the outer connectors, forming connections between a particular RDL pattern (i.e. one of the patterns of the layer 41a, Fig. 3) and a particular outer connector (39, Fig. 3) through substrate (40a, Fig. 3) would have been within the abilities of one of ordinary skill in the art as it would require nothing other than providing appropriate connection from external devices to the various components of the system-in-package based in order to meet specific design requirements.  

Regarding claim 17 (1), the combined teaching of Kim and Hung discloses wherein the first 5semiconductor chip further comprises a fifth chip pad (i.e. one of the portions of layer 11c connected to one of the bumps 50o-r, Fig. 3 or 50k, Fig. 5A, where it is noted that Kim teaches that layer 11c is a patterned layer so as to isolate circuit points for individualized connection to other points, ¶[0089] ) electrically connected to the second RDL pattern (¶¶[0066]-[0067] or ¶¶[0092]-[0095], the second RDL pattern is connected  to some of the bumps 50k-50r, Fig. 3 or one of the bumps 50k in Fig. 5A) through a fourth inner connector (i.e. one of the connectors 50o-r, Fig. 3 or one of the connectors 50k, Fig. 5A)

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Hung as applied to claim 3 above and further in view of Chen et al. (US 2015/0357318, hereinafter “Chen”).
Regarding claim 4 (3), the combined teaching of Kim and Hung was discussed above in the rejection of claim 3 and further includes a first inner connector (50n, Fig. 3) electrically connecting the first via pad (Kim, i.e. portion of layer 31a connected to bump 50n, Fig. 3) to the first RDL pattern (Kim, i.e. portion of 41a connected to bump 50n, Fig. 3), and a the first post bump (Kim, 50h, Fig. 3) electrically connected (Kim, i.e. portion of layer 11b connected to bump 50h, Fig. 3).
Kim and Hung, however, do not explicitly teach that a second inner connector electrically connects the first post bump to the second chip pad.   
Chen, in a similar field of endeavor teach using connectors (e.g. 212b, Fig. 3A and ¶0109]) to connect post bumps (i.e. support structure, 212a, Fig. 3A and ¶[0110]) a chip pad (202d, Fig. 3A and ¶[0035]) of a chip (202, Fig. 3A and ¶[0035]) in order to provide a higher quality connection (¶¶[0104]-[0106]).  
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predicable results, and as such one of ordinary skill in the art would find it obvious before the effective filing date of the claimed invention to use a second inner connector to electrically connect the first post bump to the second chip pad in order to provide a higher quality connection.
Regarding claim 5 (4), the combined teaching of Kim, Hung and Chen further discloses a dummy bump (50i-j, Fig. 3, where it is noted that the structure of bumps 50i-j is similar to the structure of the dummy bumps 690 of the application, and the term “dummy bump” specifies an indented use, where it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art is capable of performing the intended use, then it meet the claim (see In re Pearson, 181, USPQ 641 (CCPA); In re Otto, 136 USPQ 458, 459 (CCPA 1963)) disposed between the first and second semiconductor chip and spaced apart from the second inner connector,  (Kim, Fig. 3).
Regarding claim 6 (5), the combined teaching of Kim, Hung and Chen discloses wherein the second semiconductor chip further comprises a dummy bonding pad (i.e. portion of layer 115 connected to bump(s) 50i-j, Fig. 3, where it is noted that the structure of the bonding pad connected to bumps(s) 50i-j would be similar to the structure of the dummy pads 691 of the application, and, the term “dummy pad” specifies an indented use, where it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art is capable of performing the intended use, then it meet the claim (see In re Pearson, 181, USPQ 641 (CCPA); In re Otto, 136 USPQ 458, 459 (CCPA 1963)) disposed on a surface of the second semiconductor chip facing the first semiconductor chip (Kim, Fig. 3); and
the dummy bump (Kim, 50i-j, Fig. 3)  is bonded to the dummy bonding pad (Kim, Fig. 3).
	
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Hung and Chen as applied to claim 4 above and further in view of Nishimura et al. (US 2008/0150157, hereinafter “Nishimura”).
Regarding claim 7, the combined teaching of Kim, Hung and Chen was discussed above in the rejection of claim 4.  Kim, Hung and Chen, however, do not explicitly teach an adhesive layer disposed between the first and second semiconductor 
Nishimura, in a similar field of endeavor teaches in Fig. 5 and related text using an adhesive (45, Fig. 5 and ¶[0085]) between the first and second semiconductor chips (42 and 44, respectively, Fig. 5), spaced apart from an inner connector (51, Fig. 5), wherein the adhesive layer is configured to support the second semiconductor chip (Fig. 5, where it is noted that since the adhesive disclosed by Nishimura is the same as that claimed it would support the second semiconductor chip) in order to secure the first and second semiconductor chips together. 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predicable results, and as such one of ordinary skill in the art would find it obvious before the effective filing date of the claimed invention to dispose an adhesive layer as disclosed by Nishimura between the first and second semiconductor chips and spaced apart from the second inner connector, wherein the adhesive layer is configured to support the second semiconductor chip in the system-in-package disclosed by the combined teaching of Kim, Hung and Chen in order to secure connection between the first and second semiconductor chips.

Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0113195, hereinafter “Kim”) in view of Hung et al. (US 2017/0365587, hereinafter “Hung”) and Pietambaram et al. (US 2017/0287838, hereinafter “Pietambaram”).
Regarding claim 18, Kim teaches in Figs. 3 and 5A (shown above) a system-in-package comprising: 
10a first sub-package (10b, 10c, 20a and 30a, Fig. 3 or 10b, 10d, 10e, 20a, 20b, 30a, 30b, Fig. 5A and ¶¶[0053] and [0091]); and 
a second sub-package (10a, Fig. 3 or 10a and 10c, Fig. 5A and ¶¶[0053] and [0091]) mounted on the first sub-package (Figs. 3 and 5A), 
wherein the first sub-package comprises: 
a redistributed line (RDL) structure (41a, Fig. 3 and ¶[0059]) comprising a first RDL pattern and a second RDL pattern   (i.e. Kim teaches the layer 41a includes a pattern to enable individualized electrical connections between desired points of the board 40a and other chips which would necessarily include at least first and second RDL patterns to enable the individualized connections, ¶¶[0077] and [0086]); 
15a first semiconductor chip (10c, Fig. 3 and 10e, Fig. 5A and ¶¶[0053] and [0091]) disposed on the RDL structure such that a first chip pad (i.e. one of the portions of layer 11c connected to one of the bumps 50o-r, Fig. 3, where it is noted that Kim teaches that layer 11c is a patterned layer so as to isolate circuit points for individualized connection to other points, ¶[0089]) of the first semiconductor chip electrically connected to the first RDL pattern  (e.g. portions of layer 41a connected to one of the bumps 50o-50r, Fig. 3) faces the RDL structure (Figs. 3 and 5A);  
a second semiconductor chip (10b, Figs. 3 and Fig. 5A and ¶¶[0053] and [0091]) stacked on the first 20semiconductor chip (10c, Fig. 3 and 10e, Fig. 5A) such that (Figs. 3 and 5A), wherein a second chip pad (i.e. a portion of layer 11b connected to one of the bumps 50g-h, Fig. 3, where it is noted that Kim teaches that layer 11b is a patterned layer so as to isolate circuit points for individualized connection to other points, ¶[0089]) disposed on the protrusion of the second semiconductor chip faces the RDL structure (Figs. 3 and 5A); 
a first bridge die (30a, Figs. 3 and 5A and ¶¶[0053] and [0091]) disposed on the RDL structure to support 50PA3793-o the protrusion of the second semiconductor chip (Figs. 3 and 5A), wherein the first bridge die comprises a first substrate penetrated by a first through via (e.g. 60c-d, Fig. 3 and 60e-f, Fig. 5A and ¶¶[0064] and [0092]), wherein the first trough via electrically connects the second chip pad to the first RDL pattern (i.e. the first through via(s) is/are electrically connected to the first RDL pattern through conductive bumps 50m-n, ¶[0066]); 
 5a second bridge die (20a, Fig. 3 and ¶[0063] or 30b, Fig. 5A and ¶[0094])  disposed on the RDL structure and spaced apart from the first semiconductor chip (10c, Fig. 3 and 10e, Fig. 5A), wherein the second bridge die comprises a second substrate penetrated by a second through via (60a-b, Fig. 3 and ¶[0063] or 60g-h, Fig. 5A and ¶[0092]), wherein the second trough via electrically connects the second sub-package (10a, Fig. 3 or 10c, Fig. 5A) 10to the second RDL pattern (¶¶[0066]-[0067] or ¶¶[0092]-[0095], the second through via(s) electrically connect(s) the second sub-package to the second RDL pattern through the first bridge die 30a and bumps 50k-50n, Fig. 3 or through bumps 50k in Fig. 5A).

To begin with, Hung, in a similar field of endeavor, teaches a system-in-a package that includes a first sub-package (1022, Fig. 3 and ¶[0028]) and a second sub-package (1012, Fig. 3 and ¶[0028]) and a molding layer (201’, Fig. 3 and ¶[0038]) disposed on an RDL structure to cover chips and dies (131, 133 and 135, Fig. 3 and ¶[0042]) of the first sub-package in order to provide electrical isolation and physical support for the various components of the first sub-package.
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such one of ordinary skill in the art would find it obvious before the effective filing date of the claimed invention to disposed the molding layer disclosed by Hung on the RDL structure disclosed by Kim to cover 5the first semiconductor chip and the first bridge die and to surround the second semiconductor chip and the second bridge die in order to provide electrical isolation and physical support for the various components of the first sub-package.
Moreover, using a molding material for the first and second substrates of the first and second bridge dies would have been the capabilities of one of ordinary skill in the art  as such bridge die materials were well known in the art as evidenced by  Pietambaram (Fig. 1 and ¶¶[0039]-[0040]).  Namely, Pietambaram, in a similar field of endeavor teaches that interconnect bridges formed using a molding material substrate (¶¶[0039]-[0040]).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such one of ordinary skill in the art would find it obvious before the effective filing date of the claimed invention to use the molding material substrate as disclosed by Pietambaram as part of the first and second bridge die disclosed by the combined teaching of Kim and Hung in order to improve characteristics of the bridge die and reduce cost.
Regarding claim 19 (1), the combined teaching of Kim, Hung and Pietambaram discloses wherein:  
10the second semiconductor chip (10b, Figs. 3 and Fig. 5A) comprises a first memory semiconductor chip configured to store data (¶¶[0053] and [0091]); 
the first semiconductor chip (10c, Fig. 3 and 10e, Fig. 5A) comprises a system-on-chip (SoC) (¶[0123]) configured to receive the data stored in the first memory semiconductor chip through a first electrical path comprising the 15second chip pad (i.e. one of the portions of patterned layer 11b connected to one of the bumps 50g-h), the first through via (60c, 60d), the first RDL pattern (i.e. RDL connected to bumps 50m or 50n, Fig. 3), and the first chip pad (i.e. one of the portions of the patterned layer 11c connected to one of the bumps 50o-r, ¶[0066]); and 
the second sub-package (10a, Fig. 3) comprises a second memory semiconductor chip (10a, ¶[0066]) electrically connected to the SoC (10c, ¶¶[0066] and [0123]).
Regarding claim 20 (18), the combined teaching of Kim, Hung and Pietambaram discloses wherein the first bridge die comprises:  
5a first inner connector (50n, Fig. 3) electrically connecting the first through via (60c, Fig. 3) to the first RDL pattern (i.e. portion of the patterned layer 41a connected to connector 50h); and 
a second inner connector (50h, Fig. 3) electrically connecting the first through via to the second chip pad (i.e. portion of the patterned layer 11b connected to connector 50h, Fig. 3).
Regarding claim 21 (18), the combined teaching of Kim, Hung and Pietambaram discloses wherein the first molding material substrate of the first bridge die comprises a molding material which is different from a material used for the molding layer (i.e. it is noted that since the first bridge is considered a separate element from the molding layer that was made separately from the molding layer, the materials from which the first bridge and the molding layer are made are considered different).

Allowable Subject Matter
Claim(s) 10-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 1:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/12/2021